Exhibit 10.1

 

PLEDGE AND ESCROW AGREEMENT

 

by and among

 

GLOBALSTAR, INC., as Pledgor,

 

U.S. BANK, NATIONAL ASSOCIATION, as Trustee,

 

and

 

U.S. BANK, NATIONAL ASSOCIATION, as Escrow Agent

 

Dated as of April 15, 2008

 

--------------------------------------------------------------------------------


 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (this “Agreement”), dated as of April [15],
2008, is by and among Globalstar, Inc. (the “Company”), as pledgor, U.S. Bank,
National Association, as trustee under the Indenture referred to below (the
“Trustee”), and U.S. Bank, National Association, in its capacity as escrow agent
(the “Escrow Agent”).

 

RECITALS

 

The Company and the Trustee have entered into an Indenture, dated as of
April 15, 2008 (the “Original Indenture”) between the Company and the Trustee,
as supplemented by the First Supplemental Indenture dated as of April [15], 2008
(the “First Supplemental Indenture”) between the Company and the Trustee (the
Original Indenture, as supplemented by the First Supplemental Indenture, the
“Indenture”) pursuant to which the Company will issue up to $135,000,000 (or
$150,000,000 if the Underwriters exercise their overallotment option, as
described in Section 2(b) of the Underwriting Agreement, in full) in aggregate
principal amount of its 5.75% Convertible Senior Notes due 2028 (the “Notes”).

 

The Company desires to establish an escrow account with the Escrow Agent into
which certain sums as fully described in Section 2(a) below will be,
simultaneously with the original issuance of the Notes (or simultaneously with
the issuance of the Notes issuable under the overallotment option as described
in Section 2(b) of the Underwriting Agreement of such over allotment option is
exercised by the Underwriters), deposited by the Company to be held and
distributed in accordance with the terms and conditions set forth herein, and
the Escrow Agent is willing to establish such an account and to accept such
funds in accordance with the terms hereinafter set forth.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Establishment of Escrow Account.  The Escrow Agent shall establish
on the date hereof and maintain in the Trustee’s name a “securities account”
(within the meaning of Article 8 of the Uniform Commercial Code of the State of
New York as in effect from time to time (the “New York UCC”)) (the “Escrow
Account”) to which there shall be immediately credited and held amounts received
by the Escrow Agent from the Company in accordance with Section 3 hereof. The
funds credited to the Escrow Account shall be applied and disbursed only as
provided herein. The Escrow Agent shall segregate the funds credited to the
Escrow Account from its other funds held as an agent or in trust. The Escrow
Agent shall treat all property held by it in the Escrow Account as “financial
assets” (as defined in Section 8-l02(a)(9) of the New York UCC) in accordance
with Section 8-501 (or successor section) of the New York UCC.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.  Deposit To The Escrow Account; Investments.

 

(i)            Simultaneously with the original issuance of the Notes, the
Company shall deliver to the Escrow Agent for deposit in the Escrow Account an
amount equal to $22,985,625.00 (the “Initial Escrow Funds”),

(ii)           If the overallotment option, as described in Section 2(b) of the
Underwriting Agreement, is exercised by the Underwriter, whether in full or in
part, the Company shall, simultaneously with the issuance of the Notes, pursuant
to such overallotment option, deliver to the Escrow Agent for deposit in the
Escrow Account on additional amount equal to $2,553,958.33 of such overallotment
option has been exercised in (x) full or (y) $2,553,958.33 multiplied by the
percentage of such overallotment option which has been partially exercised if
such overallotment option has been exercised in part (in either case, together
with the Initial Escrow Funds, the (“Escrow Funds”).

(iii)          All amounts to be deposited with the Escrow Agent shall be
transferred by wire transfer of immediately available funds to the following
account:

 

U.S. Bank, National Association

ABA No.:

Account No.:

Account Name:

Attention:

 

(b)        Promptly following the deposit of any funds into the Escrow Account,
the Escrow Agent shall invest such funds in the name of the Trustee in
Government Securities as instructed by the Company. For purposes of this
Agreement, “Government Securities” shall mean (i) noncallable direct obligations
of, or noncallable obligations the payment of principal of and interest on which
are unconditionally guaranteed by, the United States of America; and
(ii) holdings in any mutual fund or similar investment vehicle that holds only
cash and securities of the types set forth in (i) above. Promptly following the
deposit of any funds into the Escrow Account, the Company shall provide written
instructions to the Escrow Agent as to the specific Government Securities in
which funds are to be invested and until such instructions are given by the
Company, the Escrow Agent shall not invest such funds. All such amounts shall
remain so invested until the close of business on the Business Day prior to any
withdrawal by the Escrow Agent pursuant to Section 4 hereof.  The Escrow Agent
shall not be liable for any losses resulting from any depreciation in the market
value of such investments.  All Government Securities from time to time credited
to the Escrow Account constituting a “security entitlement” as defined in
Section 8-102(a)(17) of the New York LCC shall be held in the name of the
Trustee and in no event shall the Company be or be deemed to be the “entitlement
holder” (as such term is defined in Section 8-102(a)(7) of the New York UCC)
with respect thereto.

 

SECTION 3.  Security Interest.

 

(a)        Pledge and Assignment. As security for the Secured Obligations (as
defined below), the Company hereby irrevocably pledges, assigns and grants to
the Trustee, for the equal and ratable benefit of the Holders of the Notes, a
first priority continuing security interest in, and control of, all of the
Company’s right, title and interest in and to all of the following whether now
owned or existing or hereafter acquired or created (collectively, the
“Collateral”):

 

(i)    the Escrow Account, all security entitlements from time to time carried
in the Escrow Account, all funds from time to time held in the

 

 

2

--------------------------------------------------------------------------------


 

Escrow Account, including, without limitation, the Escrow Funds and all
certificates and instruments, if any, from time to time, representing or
evidencing the Escrow Account or the Escrow Funds;

 

(ii)   all investments of funds in the Escrow Account, all of which shall
constitute Government Securities, and whether held by or registered in the name
of the Escrow Agent, all certificates and instruments, if any, from time to time
representing or evidencing any such Government Securities and all security
entitlements to such Government Securities;

 

(iii)  all promissory notes, certificates of deposit, deposit accounts, checks
and other instruments evidencing Government Securities from time to time
hereafter delivered to or otherwise possessed by the Escrow Agent, for or on
behalf of the Company, in substitution for or in addition to any or all of the
then existing Collateral;

 

(iv)  all interest, dividends, cash, instruments, securities and other
properties from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Collateral; and

 

(v)   all proceeds of the foregoing.

 

The Trustee hereby appoints the Escrow Agent to act as the Trustee’s agent, on
behalf of the Holders of the Notes, for purposes of perfecting the foregoing
pledge, assignment and security interest in the Collateral, and the Escrow Agent
hereby accepts such appointment. For so long as the foregoing pledge, assignment
and security interest remains in effect, the Escrow Agent hereby waives any
right of set off or banker’s lien that it, in its individual capacity or in its
capacity as an agent for Persons other than the Trustee and the Holders of the
Notes, may have with respect to any or all of the Collateral.

 

(b)        Secured Obligations. This Agreement secures the due and punctual
payment and performance of all obligations of the Company, whether now or
hereafter existing, under the Notes, the Indenture and this Agreement,
including, without limitation, interest and premium, if any, accrued on the
Notes after the commencement of a bankruptcy, reorganization or similar
proceeding involving the Company to the extent permitted by applicable law
(collectively, the “Secured Obligations”).

 

(c)        Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing all or any portion of the Collateral shall be held by
the Escrow Agent on behalf of the Trustee pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance

 

3

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Trustee, and all in form and substance sufficient
to convey a valid security interest in such Collateral to the Trustee. All
securities in uncertificated or book-entry form and all security entitlements,
if any, in each case representing or evidencing the Collateral shall be
registered in the name of the Trustee (or any of its nominees) as the registered
owner thereof, by book-entry or as otherwise appropriate so as to properly
identify the interest of the Trustee therein. In addition, the Trustee shall
have the right, at any time following the occurrence of an Event of Default, to
transfer to or to register in the name of the Trustee or any of its nominees any
or all other Collateral. Except as otherwise provided herein, all Collateral
shall be deposited and held in the Escrow Account. The Escrow Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing all or any portion of the Collateral for certificates or instruments
of smaller or larger denominations in the same aggregate amount.

 

(d)        Maintaining the Escrow Account. So long as this Agreement is in full
force and effect:

 

(i)    subject to the other terms and conditions of this Agreement, all
Collateral held by the Escrow Agent pursuant to this Agreement shall be held in
the Escrow Account, which shall be subject to the exclusive dominion and control
of the Trustee for the benefit of the Trustee and the equal and ratable benefit
of the Holders of the Notes;

 

(ii)   the Escrow Account and all Collateral from time to time therein shall
remain segregated from all other funds or other property otherwise held by the
Trustee or the Escrow Agent, as applicable;

 

(iii)  all amounts (including, without limitation, any Escrow Funds or interest
on or other proceeds of the Escrow Funds or any Government Securities held in
the Escrow Account) shall remain on deposit in the Escrow Account until
withdrawn in accordance with this Agreement; and

 

(iv)  the Escrow Agent shall take all steps necessary to ensure that the Trustee
is the holder or entitlement holder (as the case may be) of all of the
Collateral and that either the Trustee for the equal and ratable benefit of the
Holders of the Notes or, to the extent required by applicable law, the Escrow
Agent, for the benefit of the Trustee and the equal and ratable benefit of the
Holders of the Notes, is the holder or entitlement holder of all Government
Securities and other uncertificated securities on the books of the applicable
Federal Reserve Bank or other applicable securities intermediary.

 

(e)        Further Assurances. Prior to, contemporaneously herewith, and at any
time and from time to time hereafter, the Company shall, at the Company’s
expense, execute and deliver to the Trustee or its designee such other
instruments

 

4

--------------------------------------------------------------------------------


 

and documents, and take all further action as the Trustee deems reasonably
necessary or advisable or may reasonably request to confirm or perfect the
security interest of the Trustee granted or purported to be granted hereby or to
enable the Trustee to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, and the Company shall take all necessary action
to preserve and protect the security interest created hereby as a first
priority, perfected lien and encumbrance upon the Collateral.

 

SECTION 4.  Distributions from Escrow Account.  Funds (or Government Securities
that are scheduled to mature or that can be liquidated on or before the date of
the applicable Scheduled Interest Payment) on deposit in the Escrow Account
shall be withdrawn by the Escrow Agent and transferred only in accordance with
this Section 4:

 

(a)        Event of Default.

 

(i)    For so long as an Event of Default has occurred and is continuing under
the Indenture, no amounts shall be disbursed from the Escrow Account, except as
provided in Section 4(a)(ii) below.

 

(ii)   If (A) any Event of Default has occurred and is continuing under
Section 5.1 of the Original Indenture or Section 5.01 of the First Supplemental
Indenture, (B) any other Event of Default has occurred and is continuing that
results in the acceleration of the payment of principal, interest, premium, if
any, pursuant to the terms of the Indenture, or (C) any material breach or
violation of any representation, warranty or agreement contained in this
Agreement has occurred:

 

(1)   The Trustee may, without notice to the Company except as required by
applicable law and at any time or from time to time, direct the Escrow Agent to
liquidate all Collateral and transfer all proceeds thereof to the Paying Agent
to apply such funds in accordance with Sections 5.2 and 5.6 of the Original
Indenture.

 

(2)   The Trustee (and/or the Escrow Agent at its direction and on its behalf)
may also, in addition to the other rights and remedies provided for herein,
exercise in respect of the Collateral all the rights and remedies of a secured
party upon default under the New York UCC, and may also, without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sales, at any of the Trustee’s or the Escrow
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Trustee may deem commercially reasonable. The
Company agrees that, to the extent notice of sale shall be

 

5

--------------------------------------------------------------------------------


 

required by law, at least ten (10) days’ notice to the Company of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Trustee and the Escrow Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Trustee (or the Escrow Agent on its behalf) may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

(3)   Any cash held by the Escrow Agent as Collateral and all net cash proceeds
received by the Trustee or the Escrow Agent in respect of any sale or
liquidation of, collection from, or other realization upon all or any part of
the Collateral may, in the discretion of the Trustee, be held by the Trustee or
the Escrow Agent as collateral for, and then or at any time thereafter be
applied (after payment of any costs and expenses incurred in connection with any
sale, liquidation or disposition of or realization upon the Collateral and the
payment of any amounts payable to the Trustee or the Escrow Agent) in whole or
in part by the Trustee for the equal and ratable benefit of the Holders of the
Notes against all or any part of the Secured Obligations in such order as
described in Section 5.6 of the Original Indenture.

 

(b)        Scheduled Interest Payments. Pursuant to the Notes and
Section 2.01(c) of the First Supplemental Indenture, the Company is obligated to
make payments of interest on the Notes on each of October 1, 2008, April 1,
2009, October 1, 2009, April 1, 2010, October 1, 2010 and April 1, 2011 (each, a
“Scheduled Interest Payment”).  The Scheduled Interest Payments due on the Notes
may be made, at the election of the Company, from (1) amounts held in the Escrow
Account in accordance with the procedures set forth in Section 4(b)(i) below or
(2) other sources of funds available to the Company, as anticipated in
Section 4(b)(ii) below, or from any combination of (1) and (2) above; provided,
however, that nothing herein shall be construed as limiting the Company’s
obligation to make all interest payments due on the Notes at the times and in
the amounts required by the Notes, which obligation shall be absolute and
unconditional.

 

(i)    Payment of Interest. If the Company elects to cause a Scheduled Interest
Payment to be made using funds held in the Escrow Account, then, not later than
five (5) Business Days prior to the date of the applicable Scheduled Interest
Payment, the Company shall direct the Escrow Agent in writing to transfer from
the Escrow Account to the

 

6

--------------------------------------------------------------------------------


 

Trustee funds (or Government Securities that are scheduled to mature or that can
be liquidated on or before the date of the applicable Scheduled Interest
Payment) necessary to provide for payment in full (or, if the Company intends to
make a portion of such interest payment with funds or Government Securities in
the Escrow Account and the remainder of such interest payment with funds other
than those in the Escrow Account, such portion) of the next Scheduled Interest
Payment on the Notes. At or prior to 1:00 p.m., New York City time, on the day
that is no later than one (1) Business Day following receipt of such notice, the
Escrow Agent shall transfer such funds (or such Government Securities, as
applicable) to the Paying Agent as set forth in Section 4(e)(ii) hereof, and
shall notify the Company in writing that it has made such transfer to the Paying
Agent. If the Company does not intend to utilize the funds (or Government
Securities) in the Escrow Account to make any such Scheduled Interest Payment in
full, or does not direct the Escrow Agent in writing to make any such Scheduled
Interest Payment, then the Company shall make the Scheduled Interest Payment
from Company Funds (as defined in Section 4(b)(ii) below).

 

(ii)   Release of Funds to the Company Due to Direct Payment of Interest by the
Company. If the Company makes any Scheduled Interest Payment or a portion of any
Scheduled Interest Payment from a source of funds other than the Escrow Account
(“Company Funds”), the Company may, after payment in full of such Scheduled
Interest Payment and upon at least five (5) Business Days’ prior notice, direct
the Escrow Agent, so long as no Event of Default has occurred and is continuing,
to release to the Company (or at the direction of the Company, to release to a
designated third party) an amount of funds or Government Securities from the
Escrow Account, the sum of the cumulative interest payments on and aggregate
principal amount of which is less than or equal to the amount of Company Funds
so expended in making the Scheduled Interest Payment. Upon receipt of such
notice, the Escrow Agent shall pay over or transfer to the Company the requested
amount.

 

(c)        Early Conversion Make Whole Amount.

 

(i)    Upon notice from the Trustee that any Notes have been submitted for
conversion pursuant to the terms of the Indenture prior to April 1, 2011, the
Escrow Agent shall liquidate a portion of the Collateral equal to the Allocable
Collateral multiplied by the number of Notes in principal amount of $1,000
submitted for conversion as calculated by the Company; provided that if any
Notes are converted between the close of business on a Record Date but prior to
the next Interest Payment Date, any portion of the applicable Allocable
Collateral maturing on such Interest Payment Date shall not be liquidated and
instead shall be released in accordance with Section 4(b) above. For purposes
hereof, “Allocable Collateral” means the percentage of the Collateral applicable
to one Note,

 

7

--------------------------------------------------------------------------------


 

which shall be determined by the Company, as of any date, by dividing $1,000 by
the aggregate original principal amount of Notes outstanding as of such date and
multiplying such fraction by 100.

 

(ii)   The Escrow Agent shall release the proceeds of the liquidation of the
Collateral described in Section 4(c)(i) above to the Trustee to the extent
necessary to pay to the converting Holders as the Early Conversion Make Whole
Amount.

 

(d)        Excess Escrow Funds. If, (x) in the course of funding the Escrow
Account pursuant to Section 2(a) hereof, the Company either elects or is
required to deposit in the Escrow Account funds in an amount greater than that
which is required to fund the payment of the Scheduled Interest Payments (in
order to permit the Escrow Agent to purchase an amount of Government Securities
equal to or greater than that which is required to fund the payment of the
Scheduled Interest Payments or otherwise) or (y) the balance of the Escrow
Account exceeds the Scheduled Interest Payments as a result of cumulative
interest payments on the Government Securities held in the Escrow Account (any
such excess amounts under clauses (x) and (y) being hereinafter referred to as
“Excess Escrow Funds”), the Company may, upon at least five (5) Business Days’
prior written notice (accompanied by a calculation of such excess amounts),
direct the Escrow Agent, so long as no Event of Default has occurred and is
continuing, to release to the Company (or at the direction of the Company, to
release to a designated third party) an amount of funds or Government Securities
from the Escrow Account, the sum of which (including aggregate principal amount
of such Government Securities) is less than or equal to the amount of the Excess
Escrow Funds. Upon receipt of such notice, the Escrow Agent shall pay over or
transfer to the Company (or its designated third party, as the case may be) the
requested amount or Government Securities.

 

(e)        Wire Transfer.

 

(i)    All funds distributed from the Escrow Account to the Company shall be
transferred by wire transfer of immediately available funds to the following
account:

 

(ii)   All funds (or Government Securities that are scheduled to mature or that
can be liquidated on or before the date of the applicable Scheduled Interest
Payment) distributed from the Escrow Account to the Trustee for payment on the
Notes shall be transferred by an account-to-account transfer of immediately
available funds to the following account:

 

8

--------------------------------------------------------------------------------


 

U.S. Bank, National Association

ABA No.:

Account No.:

Account Name:

Attention:

 

(f)         Written Instructions; Certificates. The Company shall, upon request
by the Escrow Agent, execute and deliver to the Escrow Agent such additional
written instructions and certificates hereunder as may be reasonably required by
the Escrow Agent to give effect to this Section 4.

 

SECTION 5.  Termination of Security Interest.  Upon payment in full of the
Scheduled Interest Payments, the security interest evidenced by this Agreement
in any Collateral remaining in the Escrow Account shall automatically terminate
and be of no further force and effect. Furthermore, upon the release of any
Collateral from the Escrow Account in accordance with the terms of this
Agreement, whether upon release of such Collateral to Holders of Notes as
payment of interest on the Notes, to the Company pursuant to Sections 4(b)(ii),
4(c) or 4(d) or otherwise, the security interest evidenced by this Agreement in
such Collateral so released shall automatically terminate and be of no further
force and effect. The Trustee and the Escrow Agent shall, upon request by the
Company, execute and deliver to the Company such additional written instructions
and certificates hereunder as may be reasonably required by the Company to give
effect to this Section 5.

 

SECTION 6.  Attorneys-in-Fact.  The Company hereby irrevocably appoints each of
the Trustee and the Escrow Agent as the Company’s attorney-in-fact, coupled with
an interest, with full authority in the place and stead of the Company and in
the name of the Company or otherwise, from time to time in the Trustee’s or the
Escrow Agent’s discretion to take any action and to execute any instrument that
the Trustee or the Escrow Agent may deem necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, to receive,
endorse and collect all instruments made payable to the Company representing any
interest payment, dividend or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same, and the expenses of
the Trustee and the Escrow Agent incurred in connection therewith shall be
payable by the Company.

 

SECTION 7.  Trustee or Escrow Agent May Perform.  Without limiting the authority
granted under Section 6 hereof, if the Company fails to perform any agreement
contained herein, the Trustee or the Escrow Agent may, but shall not be
obligated to, itself perform, or cause performance of, such agreement, and the
expenses of the Trustee or the Escrow Agent incurred in connection therewith
shall be payable by the Company and shall be secured by the Collateral.

 

9

--------------------------------------------------------------------------------


 

SECTION 8.  Representations, Warranties and Agreements.

 

(a)        The Company represents and warrants that:

 

(i)    The execution, delivery and performance by the Company of this Agreement
are within its corporate power, have been duly authorized by all necessary
corporate action of the Company, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of any judgment,
injunction, order or of any material agreement or other material instrument
binding upon the Company or of the certificate of incorporation or by-laws of
the Company or result in the creation or imposition of any Lien on any assets of
the Company other than the Lien contemplated hereby.

 

(ii)   The Company is (A) duly organized, validly existing and in good standing
under the laws of the State of Delaware, (B) has full corporate power and
authority to enter into this Agreement and (C) has the right to pledge and grant
a security interest in the Collateral as provided by this Agreement.

 

(iii)  This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity.

 

(iv)  Upon the execution and delivery of this Agreement by the parties hereto
and the delivery to the Escrow Agent of the Collateral, the pledge of the
Collateral pursuant to this Agreement creates a valid and perfected first
priority security interest in the Collateral, securing the payment of the
Secured Obligations for the benefit of the Trustee, the Escrow Agent and the
Holders of the Notes, enforceable as such against all creditors of the Company
and any persons purporting to purchase any of the Collateral from each of them.

 

(v)   Other than the consent of Thermo Funding Company LLC which was obtained on
March 26, 2008 and the filing of a UCC financing statement in respect of the
security interest granted hereunder, no consent of any other person and no
consent, authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (A) for
the pledge by the Company of the Collateral pursuant to this Agreement or for
the execution, delivery or performance of this Agreement by each of them or
(B) for the exercise by the Trustee or the Escrow Agent of the remedies in
respect of the Collateral pursuant to this Agreement.

 

10

--------------------------------------------------------------------------------


 

(vi)  No litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the best knowledge of the Company,
threatened by or against the Company or against any of its properties or
revenues with respect to this Agreement or any of the transactions contemplated
hereby.

 

(vii) The pledge of the Collateral pursuant to this Agreement is not prohibited
by any applicable law or governmental regulation, release, interpretation or
opinion of the Board of Governors of the Federal Reserve System or other
regulatory agency (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System).

 

(viii) All information set forth herein relating to the Collateral is accurate
and complete in all material respects.

 

(b)        The Company covenants and agrees that:

 

(i)    it will not (and will not purport to) (A) sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option or warrant with
respect to, any of the Collateral nor (B) create or permit to exist any Lien
upon or with respect to any of the Collateral (except for the liens and security
interests granted under this Agreement) and at all times will have the right to
pledge the Collateral, free and clear of any Lien or adverse claims (except for
the liens and security interests granted under this Agreement);

 

(ii)   it will not (A) enter into any agreement or understanding (other than the
Indenture) that restricts or inhibits or purports to restrict or inhibit the
Trustee’s or the Escrow Agent’s rights or remedies hereunder, including, without
limitation, their right to sell or otherwise dispose of the Collateral or
(B) fail to pay or discharge any tax, assessment or levy of any nature with
respect to the Collateral not later than three Business Days prior to the date
of any proposed sale under any judgment, writ or warrant of attachment with
respect to the Collateral; and

 

(iii)  it will not change its jurisdiction of incorporation without 30 days’
prior written notice to the Trustee.

 

(c)   The Escrow Agent represents, warrants and agrees that it is a “securities
intermediary” within the meaning of Section 8-102(a)(14) of the New York UCC.

 

11

--------------------------------------------------------------------------------


 

(d)        The Trustee represents, warrants and agrees that it is an
“entitlement holder” within the meaning of Section 8-102(a)(7) of the New York
UCC.

 

(e)        For purposes of this Section, “Lien” means, with respect to any
asset, any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset.

 

SECTION 9.  Fees and Expenses of Escrow Agent.

 

(a)        The Company agrees to pay the Escrow Agent its agreed-upon
compensation for its services as Escrow Agent hereunder promptly upon request
therefor, and to reimburse the Escrow Agent for all reasonable and documented
expenses of or disbursements incurred by the Escrow Agent in the performance of
its duties hereunder, including the reasonable fees, expenses and disbursements
of legal counsel to the Escrow Agent.

 

(b)        The Escrow Agent shall have a lien upon any investment income on
deposit in the Escrow Account solely for any costs, expenses and fees that may
arise hereunder and may retain that portion of the investment income in the
Escrow Account equal to such unpaid amounts, until all such costs, expenses and
fees have been paid.

 

SECTION 10.  Rights, Duties and Immunities of Escrow Agent.  Acceptance by the
Escrow Agent of its duties under this Agreement is subject to the following
terms and conditions, which all parties to this Agreement hereby agree shall
govern and control the rights, duties and immunities of the Escrow Agent:

 

(a)        The duties and obligations of the Escrow Agent shall be determined
solely by the express provisions of this Agreement and the Escrow Agent shall
not be liable except for the performance of such duties and obligations as are
specifically set out in this Agreement. The Escrow Agent shall not be required
to inquire as to the performance or observation of any obligation, term or
condition under any agreement or arrangement between the Company and the
Trustee. The Escrow Agent is not a party to, and is not bound by, any agreement
or other document out of which this Agreement may arise. The Escrow Agent shall
be under no liability to any party hereto by reason of any failure on the part
of any party hereto (other than the Escrow Agent) or any maker, guarantor,
endorser or other signatory of any document or any other person to perform such
person’s obligations under any such document. The Escrow Agent shall not be
bound by any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall give its prior written consent
thereto. This Agreement shall not be deemed to create a fiduciary relationship
between the parties hereto under state or federal law.

 

12

--------------------------------------------------------------------------------


 

(b)        The Escrow Agent shall not be responsible in any manner for the
validity or sufficiency of this Agreement or of any property delivered
hereunder, or for the value or collectibility of any note, check or other
instrument, if any, so delivered, or for any representations made or obligations
assumed by any party other than the Escrow Agent. Nothing herein contained shall
be deemed to obligate the Escrow Agent to deliver any cash, instruments,
documents or any other property referred to herein, unless the same shall have
first been received by the Escrow Agent pursuant to this Agreement.

 

(c)        The Company shall reimburse and indemnify the Escrow Agent for, and
hold it harmless against, any loss, liability or expense, including but not
limited to reasonable legal counsel fees, incurred without bad faith, gross
negligence or willful misconduct on the part of the Escrow Agent, arising out of
or in conjunction with its acceptance of, or the performance of its duties and
obligations under, this Agreement, as well as the costs and expenses of
defending against any claim or liability arising out of or relating to this
Agreement.

 

(d)        The Escrow Agent shall be fully protected in acting on and relying
upon any written notice, direction, request, waiver, consent, receipt or other
paper or document which the Escrow Agent in good faith believes to have been
signed and presented by the Company.

 

(e)        The Escrow Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it in good faith or for any mistake
in act or law, or for anything which it may do or refrain from doing in
connection herewith, except its own gross negligence or willful misconduct.

 

(f)         The Escrow Agent may seek the advice of legal counsel in the event
of any dispute or question as to the construction of any of the provisions of
this Agreement or its duties hereunder, and except for its own bad faith, gross
negligence or willful misconduct it shall incur no liability and shall be fully
protected in respect of any action taken, omitted or suffered by it in good
faith in accordance with the advice or opinion of such counsel.

 

(g)        The parties hereto agree that if the Escrow Agent is notified by the
Trustee, the Company or the Holders of the Notes of any dispute with respect to
the payment, ownership or right of possession of the Escrow Account, the Escrow
Agent is authorized and directed to retain in its possession, without liability
to anyone, except for its bad faith, willful misconduct or gross negligence, all
or any part of the Escrow Account until such dispute shall have been settled
either by mutual agreement by the parties concerned or by the final order,
decree or judgment of a court or other tribunal of competent jurisdiction in the
United States of America, and, in the case of a mutual agreement, a notice
executed by the parties to the dispute or their authorized representatives shall
have been delivered to the Escrow Agent setting forth the resolution of the
dispute. The Escrow Agent shall be under no duty whatsoever to institute, defend
or partake in such proceedings.

 

13

--------------------------------------------------------------------------------


 

(h)        The agreements set forth in this Section 10 shall survive the
resignation or removal of the Escrow Agent, the termination of this Agreement
and the payment of all amounts hereunder.

 

SECTION 11.  Miscellaneous.

 

(a)        Waiver. No waiver of any provision of this Agreement nor consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be in writing and signed by each of the non-breaching parties and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b)        Severability. If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

 

(c)        Binding Effect. This Agreement shall inure to and be binding upon the
parties and their respective successors and permitted assigns; provided,
however, that the Company may not assign its rights or obligations hereunder
without the express prior written consent of the Trustee.

 

(d)        Choice of Law. The existence, validity, construction, operation and
effect of any and all terms and provisions of this Agreement shall be determined
in accordance with and governed by the internal laws of the State of New York,
including without limitation the New York UCC, without giving effect to the
conflicts of law principles of such State. The securities intermediary’s
jurisdiction for purposes of Section 8-110 of the New York UCC shall be the
State of New York.

 

(e)        Entire Agreement. This Agreement, the Purchase Agreement, the Notes
and the Indenture contain the entire agreement among the parties with respect to
the subject matter hereof and supersede any and all prior agreements,
understandings and commitments with respect thereto, whether oral or written;
provided, however, that this Agreement is executed and accepted by the Trustee
and the Escrow Agent subject to all terms and conditions of its acceptance of
the trust under the Indenture, as fully as if said terms and conditions were set
forth at length herein.

 

(f)         Amendments. This Agreement may be amended only by a writing signed
by duly authorized representatives of all parties. The Trustee and the Escrow
Agent may execute an amendment to this Agreement only if the requisite consent
of each of the Holders of the Notes required by Article Nine of the

 

14

--------------------------------------------------------------------------------


 

Indenture has been obtained, unless no such consent is required by such
Section 9.1 of the Original Indenture.

 

(g)        Notices. All notices, requests, instructions, orders and other
communications required or permitted to be given or made under this Agreement to
any party hereto shall be delivered in writing by hand delivery or overnight
delivery, or shall be delivered by facsimile with machine confirmation of full
delivery not more than 24 hours following such facsimile notice. A notice given
in accordance with the preceding sentence shall be deemed to have been duly
given upon the sending thereof Notices should be addressed as follows:

 

To the Company:

 

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas CA 95035

Attention: Chief  Financial Officer

Facsimile number: 408-933-4949

 

With a copy (which shall not constitute notice) to:

 

Taft Stettinius & Hollister LLP

425 Walnut Street

Suite 1800

Cincinnati OH 45202

Attention: Gerald S. Greenberg

Facsimile number: 513-381-0205

 

To the Trustee or the Escrow Agent:

 

U.S. Bank, National Association

425 Walnut Street

CN-WN-06CT

Cincinnati OH 45202

Attention: Daniel Boyers

Facsimile number: 513-632-5511

 

or at such other address or facsimile number as the specified entity most
recently may have designated in writing in accordance with this paragraph to the
other parties.

 

(h)        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(i)         Interpretation. The headings of the sections contained in this
Agreement are solely for convenience or reference and shall not affect the
meaning or interpretation of this Agreement.

 

[Signature pages follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day first written above.

 

 

 

GLOBALSTAR, INC., as Pledgor

 

 

 

 

 

By:

/s/ Fuad Ahmad

 

 

Name: Fuad Ahmad

 

 

Title:   Vice President & Chief Financial Officer

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,
as Trustee

 

 

 

 

By:

/s/ Jack C. Hannah

 

 

Name: Jack C. Hannah

 

 

Title:   Assistant Vice President & Trust Officer

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,
as Escrow Agent

 

 

 

 

By:

/s/ Jack C. Hannah

 

 

Name: Jack C. Hannah

 

 

Title:   Assistant Vice President & Trust Officer

 

17

--------------------------------------------------------------------------------